On the record, in view of all the unusual facts and circumstances presented, and under the statutes and regulations as they now exist, the order appealed from is proper except that the injunction should be modified in one respect. There should be added to the third decretal paragraph a provision that the defendant, Bing & Bing, Inc., shall not be enjoined and restrained pendente lite from bringing, if so advised, any appropriate action or proceedings before the Federal Authorities for relief under the Federal Housing and Rent Act of 1947 (U. S. Code, tit. 50, Appendix, § 1881 et seq.) and regulations thereunder. As so modified, the order is unanimously affirmed, without costs. Settle order on one day’s notice. Present — Grlennon, J. P., Dore, Cohn, Callahan and Shientag, JJ. [See post, p. 946; 274 App. Div. 763.]